Tracy v City of Buffalo (2018 NY Slip Op 03091)





Tracy v City of Buffalo


2018 NY Slip Op 03091


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, AND NEMOYER, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (162/18) CA 17-00823.

[*1]KAREN A. TRACY, PLAINTIFF-RESPONDENT, 
vCITY OF BUFFALO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.